     Case 1:12-cr-10266-NMG Document 227 Filed 04/13/21 Page 1 of 5



                   United States District Court
                     District of Massachusetts


                                   )
United States of America           )
                                   )
          v.                       )      Criminal Action No.
                                   )      12-10266-NMG
Darrell Graham,                    )
                                   )
          Defendant.               )
                                   )


                         MEMORANDUM & ORDER

GORTON, J.

     Pending before the Court is the motion of defendant Darrell

Graham (“defendant” or “Graham”) for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A).

I.   Background

     In September, 2012, a grand jury returned a five-count

indictment charging Graham with two counts of Sex Trafficking by

Force, Fraud or Coercion in violation of 18 U.S.C. § 1951

(Counts I and II) and three counts of Transporting a Person to

Engage in Prostitution in violation of 18 U.S.C. § 2421 (Counts

III, IV and V).   In April, 2014, defendant pled guilty to Counts

III, IV and V of the indictment.       This Court sentenced him in

September of that year to 150 months in prison and five years of

supervised release.    Graham is currently incarcerated at the
                                 -1-
      Case 1:12-cr-10266-NMG Document 227 Filed 04/13/21 Page 2 of 5



Federal Correctional Institution in Bennettsville, South

Carolina (“FCI Bennettsville”) and his projected release date is

July 21, 2023.

      Graham moves to modify his sentence to time served with an

additional period of home confinement as a condition of

supervised release.    He contends that he suffers from medical

conditions that make him especially vulnerable to contracting a

severe case of COVID-19, namely rheumatoid arthritis, pre-

diabetes, hyperlipidemia and being overweight.         He also claims

that risk is exacerbated by his status as a 58-year-old African

American man and submits that the balance of factors set forth

in 18 U.S.C. § 3553(a) weigh in favor of his release.          The

government disagrees and urges this Court to deny defendant’s

motion.

II.   Motion for Compassionate Release

      A. Legal Standard

      A court may reduce a defendant’s term of imprisonment

pursuant to 18 U.S.C. § 3582(c) only if, after considering the

factors set forth in § 3553(a), the Court finds that there are

“extraordinary and compelling reasons” warranting such a

reduction. § 3582(c)(1)(A)(i).      Any modification must be made




                                   -2-
     Case 1:12-cr-10266-NMG Document 227 Filed 04/13/21 Page 3 of 5



pursuant to either a motion of the Director of the Bureau of

Prisons or a motion of the defendant after the defendant has

     fully exhausted all administrative rights to appeal a
     failure of the Bureau of Prisons to bring a motion on the
     defendant's behalf or the lapse of 30 days from the receipt
     of such a request by the warden of the defendant's
     facility, whichever is earlier.

§ 3582(c)(1)(A).   Even if all other requirements are satisfied,

a court should only grant a motion for release if it determines

that the defendant is no longer a danger to the public. Id.

  B. Application

     Graham is not entitled to a modification of his sentence

pursuant to § 3582(c)(1)(A) because has not demonstrated that

there are “extraordinary and compelling reasons” that would

justify a reduction in his sentence.      Despite claiming that

several medical conditions together justify his release, Graham

does not suffer from any condition that the CDC considers to be

a definite risk factor for severe infection from COVID-19. See

People with Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited

Apr. 12, 2021) (failing to list rheumatoid arthritis, pre-

diabetes, hyperlipidemia or being overweight as conditions

definitively causing increased risk).      Accordingly, this Court


                                  -3-
     Case 1:12-cr-10266-NMG Document 227 Filed 04/13/21 Page 4 of 5



concludes that defendant does not have a heightened risk of

severe illness from COVID-19 based upon his health conditions.

     Graham expresses concern that the conditions at FCI

Bennettsville exacerbate the risk posed by his health

conditions, but the facility has no confirmed active cases of

COVID-19 and 120 staff members and 596 inmates have been fully

inoculated with a vaccine. See COVID-19 Coronavirus, BOP,

https://www.bop.gov/coronavirus/ (last visited Apr. 12, 2021).

Consequently, there is no indication that FCI Bennettsville

currently poses an unacceptable threat to prisoner safety and

the facility’s conditions do not support releasing defendant

from custody. See United States v. Rosado, No. 05-40011-FDS,

2020 U.S. Dist. LEXIS 174600, at *6-7 (D. Mass. Sept. 23, 2020)

(no extraordinary and compelling reason for release from FCI

Bennettsville when four inmates and 14 staff members were

infected with COVID-19).

     Most importantly, a modification of Graham’s sentence would

be inconsistent with the § 3553(a) factors.       Graham has more

than three years left of his prison sentence for exploiting a

19-year-old girl to induce her into prostitution for his own

financial benefit.   The violence inherent in sex trafficking and

Graham’s substantial criminal history indicate that he continues

to pose a danger to the public. See United States v. Young, No.

                                  -4-
     Case 1:12-cr-10266-NMG Document 227 Filed 04/13/21 Page 5 of 5



15-cr-10144-ADB, 2021 U.S. Dist. LEXIS 43100, at *7-8

(concluding that a defendant with a substantial criminal history

and convicted of sex trafficking poses a danger to the

community).   The seriousness of the offense and the need for

just punishment and respect for the law weigh heavily against

his release. See § 3553(a)(2); United States v. Calhoun, 15-cr-

00056, 2020 U.S. Dist. LEXIS 117527, at *11-16 (D. Me. July 1,

2020) (denying compassionate release to defendant who trafficked

young girl even though defendant had a heightened risk of severe

illness from COVID-19).

                                 ORDER

     Accordingly, defendant’s motion for compassionate release

(Docket No. 221) and his prior pro se motion for compassionate

release (Docket No. 209) are DENIED without prejudice.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated April 13, 2021




                                  -5-
